DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttle et al. (US Pub. No. 2009/0015249).
Regarding claims 7 and 9-15, Buttle teaches a method of monitoring or detecting stress in steel ligament within a flexible hose, the method comprising: subjecting the steel ligaments in the vicinity of sensing coils (36a) to an alternating magnetic field less than saturation by means of at least one drive coil (36) and a current source (para. 23), receiving data from the sensing coil, and analyzing the data to provide information about the stress in the steel ligaments (para. 31);
wherein the hose in the vicinity of the sensing coils is subjected to an alternating magnetic field by arranging at least one drive coil that encircles the hose in the vicinity of the sensing coils (para. 25, ll. 1-2) [claim 9];

wherein the hose in the vicinity of the sensing coils (36a) is subjected to an alternating magnetic field in a direction that is radial relative to the longitudinal axis of that portion of the hose, by using at least one drive coil (36) in combination with a ferromagnetic yoke (25) with radially extending poles (34, para 23) [claim 11];
wherein the radially-extending pole pieces used to generate the alternating magnetic field are diametrically opposite each other relative to the longitudinal axis of the hose (Fig. 2) [claim 12];
wherein the ferromagnetic yoke (25) is circular, and is arranged to surround the hose, the yoke being provided with at least one pair of diametrically radially-extending poles pieces (34) [claim 13]; 
wherein the magnetic field is generated using drive coils and two ferromagnetic yokes spaced apart along the length of the hose, so that ligaments within the hose between the two yokes are subjected to a magnetic field that is at least partly parallel to the ligaments (the arrangement of the drive coils encircled the hose, it is implied that the ligaments subjected to a magnetic field that is at least partially parallel to the ligaments (applicant’s specification para. 12); [claim 14]; and 
wherein the current source is arranged to supply a plurality of different frequencies in succession to each drive coil (para. 28, ll. 5-6) [claim 15].
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (EP0025344).
Regarding claims 16 and 18, Maxwell teaches an electronic sensor (sensing unit with the coil 24) for incorporation in such a flexible hose, the electronic sensor comprising: at least one sensing coil (24) connected to a signal processing circuit for amplifying and digitizing signals from the coil (page 6, ll. 19-22), whereby signal sensed by the coil can be detected and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttle in view of Maxwell (previously cited).
Regarding claim 8, Buttle teaches all the claimed limitations except for the data from the sensing coils is received by radio-frequency transmission. Maxwell teaches a method of monitoring or detecting stress in steel ligaments within a flexible hose, comprising receiving data from the sensing coil via radio-frequency (RF) transmission (page 7, ll. 13-15). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of receiving data from the sensing coil via RF transmission in order to facilitate remote monitoring or detecting stress in steel ligaments.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell in view of Taylor (WO 2009/051783).
Regarding claim 17, Maxwell teaches all the claimed limitations except for the signal processing circuit also includes a power-receiving circuit for obtaining power from a radio-frequency electromagnetic field or from an alternating magnetic field. Taylor teaches an electronic sensor comprises a signal processing circuit also includes a power-receiving circuit for obtaining power from a radio-frequency electromagnetic field or from an alternating magnetic .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, applicant has sufficiently defined and claimed a flexible hose, whereby the prior art does not teach or suggest the flexible hose also incorporates a multiplicity of sensing coils embedded within the tubular layer, each such sensing coil being a flat coil lying in a plane substantially parallel to the adjacent layer of steel ligaments, so that an axis of the coil orthogonal to the plane of the flat coil extends in a radial direction relative to the tubular structure, in combination with all other limitations set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852